DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Amendment and Remarks filed on 07 September 2022. 
Claims 21-36, 38-39 and 41-46 are pending in this application. Claims 1-20, 37 and 40 were cancelled. Claims 43-46 were newly added.


Claim objections
Claims 32 and 46 are objected to because of the following informalities:
In claim 32, lines 1-2, it recites “wherein the causation of queueing of the workload within a scheduler queue of the scheduler process”. It should be amended as “wherein the causation of queueing of the workload within the scheduler queue of the scheduler process”.
In claim 46, lines 1-2, it recites “wherein the resources sufficient to meet the required one or more resources associated with processing the first request meet the one or more preferred criteria for the second request.”. It should be amended as “wherein the resources sufficient to meet the required one or more resources associated with processing the first request and meet the one or more preferred criteria for the second request”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31-36 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim 31 as presented in Applicant’s amendment filed on 07 September 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 31, lines 25-27, it recites “wherein a prescribed subset of all of the compute nodes of the managed cluster comprises a subset selected according to at least one logical masking or filtering policy using a reservation mask”. In Paragraph [52] of specification discloses “the reservation mask shown as creating sandboxes 306A, 306B, 306C in cluster 310 and allows the autonomous cluster to state that only a specific subset of resources can be used by these remote requesters during a specific subset of times…that reservation is guaranteed to be within the reservation mask space. The consumption reservations 312A, 312B, 312C, 312D are shown within the reservation masks.” and Paragraph [55] of specification discloses “The reservation masks 306A, 306B and 306C define periodic, personal reservation masks where other reservations in a cluster 310 may be created, i.e., outside the defined boxes. These are provisioning or policy-based reservations in contrast to consuming reservations.” Such embodiments are related to a specific subset of resources can be used based on the reservation mask. Whereas the limitation in claim 31 is related to a subset selected according to at least one logical masking or filtering policy using a reservation mask. The a specific subset of resources can be used based on the reservation mask is NOT THE SAME as a subset selected according to at least one logical masking or filtering policy using a reservation mask. The specification fails to disclosed that a subset selected according to at least one logical masking or filtering policy using a reservation mask. 

Dependent claims 32-36, they are depend on claim 31 and do not overcome the deficiencies thereof, therefore they are rejected for the same reason as claim 31 above.

The claim 43 as presented in Applicant’s amendment filed on 07 September 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 43, it recites “wherein the period of time is based on a cost associated with cancelation of the reserving of the resources… and reserving second resources”. In remarks (page 20), Applicant indicated that “New dependent Claim 43…support for this amendment can be found, inter alia, at paragraphs 39 and 45.”  However, In Paragraph [39] of specification discloses “The ACL and scheduler are able to monitor all aspects of the request by looking at the current job inside the queue and how long it has sat there and what the response time target is. It is preferable, although not required, that the scheduler itself determines whether all requirements of the ACL are satisfied. If the requirements are satisfied, the scheduler releases the resources that are available to the job.” and Paragraph [45] of specification discloses “The determination of whether the response time can be improved may include a comparison of a cost of canceling the first group of resources and reserving the second group of resources with the improved response time gained from meeting at least one of the preferred criteria. In this regard, a threshold value may be established that indicates when overall resource efficiency may be improved in that enough of the preferred criteria may be met to overcome the cost of canceling a reservation and establishing a new reservation of resources.” Such embodiments are related to monitor the current job inside the queue and how long it has sat there and what the response time target is and determines whether all requirements of the ACL are satisfied. If the requirements are satisfied, the scheduler releases the resources that are available to the job and cost of canceling the first group of resources and reserving the second group of resources. Whereas the limitation in claim 43 is related to wherein the period of time [preservation of the reserved resource for at least a period of time] is based on a cost associated with cancelation of the reserving of the resources… and reserving second resources. The monitor the current job inside the queue and how long it has sat there and what the response time target is and determines whether all requirements of the ACL are satisfied and cost of canceling the first group of resources and reserving the second group of resources is NOT THE SAME as wherein the period of time is based on a cost associated with cancelation of the reserving of the resources… and reserving second resources. The specification fails to disclosed that how the period of time is [determined/preserved] based on a cost associated with cancelation of the reserving of the resources… and reserving second resources. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 38-39 and 41-42 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 36:
In line 6, it recites the phrase “a prescribed subset”. However, prior to this phrase in claim 31, at line 25, it recites “a prescribed subset”. Thus, it is unclear whether the second recitation of “a prescribed subset” is the same or different from the first recitation of “a prescribed subset”. If they are the same, the or said should be used.

As per claim 38:
In line 24, it recites the phrase “workload item within the queue”. However, prior to this phrase at lines 22-23, it recites “workload item within the scheduler queue”. Thus, it is unclear whether the second recitation of “the queue” is the same or different from the first recitation of “scheduler queue”. If they are the same, same name should be used. In addition, “the queue” lacks antecedence basis.

As per claims 39 and 41-42:
They are computerized scheduler apparatus claims that depend on claim 38 above. Therefore, they have same deficiencies as claim 38 above. 
  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-24, 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Kosugi et al. (US. Patent. 7,080,285 B2) and further in view of Bozak et al. (US Patent. 7,568,199 B2).
	Jones was cited in the previous Office Action.
Bozak was cited in the IDS filed 05/19/2022.

As per claim 21, Jones teaches the invention substantially as claimed including A method for use within a computerized scheduler process of a commonly administrated multi-node compute environment (Jones, Fig. 8, 104 computing systems (as multi-node compute environment); Col 4, lines 60-62, The resource management mechanism (as commonly administrated) utilizes dynamic feedback to adapt to changing resource availability and resource requirements;  Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity; Col 6, lines 9-11, a resource provider for scheduling the use of a resource), the method comprising: 
receiving a first request for processing one or more workload items, the processing of the one or more workload items requiring one or more resources (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity;); 
causing reserving of resources sufficient to meet the required one or more resources associated with processing the first request (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as sufficient to meet the required one or more resources); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
causing preservation of the reserved resources for at least a period of time (Jones, Abstract, Lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 9, lines 28-29, present commitments of specified amounts of the resource over specified periods of time); 
causing initiation of processing of the one or more workload items (Jones, Fig. 23, 2331 perform service; Col 33, lines 23-27, scheduling execution of the threads of the selected activity using both the reservation for the processor resource granted by the resource planner and the scheduling constraints specified for the threads in the selected activity); and 
monitoring one or more conditions within the multi-node compute environment (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as dynamic monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring one or more conditions(i.e., mode of execution is changed)).  

Jones fails to specifically teach when monitoring, it is to determine that the processing was prevented from starting.

However, Kosugi teaches when monitoring, it is to determine that the processing was prevented from starting (Kosugi, Col 20, lines 54-60, Claim 23, a monitoring system monitoring the start-up processing, accessing the memory and sending a message, including the log, over the network, using a first network interface that is independent of a second network interface made available by the application, indicating start-up processing failure while the server is stopped due to start-up processing failure).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Kosugi because Kosugi’s teaching of the monitoring the start-up processing and indicating that start-up failure (as prevented from starting) would have provided Jones’s system with the advantage and capability to determine the start-up status of the processing in order to allow the system to detecting failures and performing operation based on the failures which improving the system reliability and performance. 

Although Jones and Kosugi teach preservation of the reserved resources for at least a period of time, Both Jones and Kosugi fail to specifically teach wherein the at least period of time comprises at least a period of time until completion of the determination that the processing was prevented from starting.

However, Bozak teaches wherein the at least period of time comprises at least a period of time until completion of the determination that the processing was prevented from starting (Bozak, Col 12, lines 55-67, Claim 1, requesting reservation of the identified computational resource, wherein a reservation number is sent to the first portion of the network when the requested reservation is successful; waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task [Examiner noted: the resources are reserved for a predetermined time period (as at least period of time), however it will be freed if the resources has not begun computing the first task (as reserving a period of time until completion of the determination that the processing was prevented from starting)]). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Kosugi with Bozak because Bozak’s teaching of reserving the resources for at least period of time until the tasks cannot be started for processing would have provided Jones and Kosugi’s system with the advantage and capability to allow the system to free the resources for another tasks to use in order to improve the resource utilization and system performance. 

As per claim 22, Jones, Kosugi and Bozak teach the invention according to claim 21 above. Jones further teaches wherein the causing preservation of the reserved resources for at least a period of time comprises causing the preservation based on a parameter specifying a value (Jones, Abstract, Lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 9, lines 28-29, present commitments of specified amounts of the resource over specified periods of time; Col 29, lines 53-55, Claim 2, receiving a request from the requesting consumer entity for a commitment of a specified amount of the resource over a specified period of time (as include a parameter specifying a value (i.e., period of time specified).

As per claim 23, Jones, Kosugi and Bozak teach the invention according to claim 21 above. Jones further teaches receiving a second request for processing one or more second workload items, the processing of the one or more second workload items requiring one or more resources (Jones, Col 31, lines 20-23, claim 19, a resource planner module for processing requests (as include second request) for reservations for shares of the resource each received from one of the plurality of consumer entities). In addition, Bozak teaches wherein the at least a period of time comprises at least a period of time until completion of the determination of whether (i) the initiation of the processing was successful, or (ii) the processing was prevented from starting (Bozak, Col 12, lines 55-67, Claim 1, requesting reservation of the identified computational resource, wherein a reservation number is sent to the first portion of the network when the requested reservation is successful; waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task [Examiner noted: the resources are reserved for a predetermined time period (as at least period of time), however it will be freed if the resources has not begun computing the first task (as reserving a period of time until completion of the determination that the processing was prevented from starting)]).

As per claim 24, Jones, Kosugi and Bozak teach the invention according to claim 21 above. Kosugi teaches the determination that (ii) the processing was prevented from starting (Kosugi, Col 20, lines 54-60, Claim 23, a monitoring system monitoring the start-up processing, accessing the memory and sending a message, including the log, over the network, using a first network interface that is independent of a second network interface made available by the application, indicating start-up processing failure while the server is stopped due to start-up processing failure). In addition, Bozak teaches based at least on the determination causing cancelation of the reserving of the resources sufficient to meet the required one or more resources associated with processing the first request, the cancellation enabling the resources to be allocated to at least one other request (Bozak, Col 12, lines 55-67, Claim 1, requesting reservation of the identified computational resource, wherein a reservation number is sent to the first portion of the network when the requested reservation is successful; waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource (as cancelation of the reserving of the resources) for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task).

As per claim 44, Jones, Kosugi and Bozak teach the invention according to claim 22 above. Jones further teaches wherein the value comprises a user-configurable value (Jones, Abstract, Lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 9, lines 28-29, present commitments of specified amounts of the resource over specified periods of time; Col 29, lines 53-55, Claim 2, receiving a request from the requesting consumer entity (as user) for a commitment of a specified amount of the resource over a specified period of time (as include a parameter specifying a value (i.e., period of time specified that is user-configurable value, since it is from the user, the user can indicated the specified period of time for reserving the resources).


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kosugi and Bozak, as applied to claim 24 above, and further in view of Kanade (US Pub. 2005/0066302 A1) and Hartsell et al. (US Pub. 2003/0236745 A1).
Kanade and Hartsell were cited in the previous Office Action.

As per claim 25, Jones, Kosugi and Bozak teach the invention according to claim 24 above. Jones teaches receiving the first request for processing one or more workload items and the causing reserving of resources (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); and 
4based at least on the cancelation of the reserving of the resources sufficient to meet the required one or more resources associated with processing the first request (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resources available? No to 80, are any lower importance activities using, Yes to 82 steal from lowest importance activity and grant resources (as the resource of lower importance is cancelled).

Jones, Kosugi and Bozak fail to specifically teach disposing the first request in a queue, the disposing the first request in the queue occurring after the receiving the request and the reserving. 

However, Kanade teaches disposing the first request in a queue, the disposing the first request in the queue occurring after the receiving the request and the reserving (Kanade, [0096] lines 6-12, when the resource becomes available. Such entity runs the following pseudo-code. event that resource becomes available ( ) { t = dequeue first thread from the wait queue of the resource; allocate resource to t; enqueue t in scheduler's ready queue (as disposing in a ready queue after receiving and reserving)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kosugi and Bozak with Kanade because Kanade’s teaching of disposing the request in a ready queue when the resources are available would have provided Jones, Kosugi and Bozak’s system with the advantage and capability to prevent any potential errors dues the resource shortage which improving the system efficiency and performance. 

Jones, Kosugi, Bozak and Kanade fail to specifically teach causing the first request to be requeued within the queue [based on sufficient meet of resource].

However, Hartsell teaches causing the first request to be requeued within the queue [based on sufficient meet of resource] (Hartsell, [0191], Such a re-queue may be desirable, for example, when the identified required resources of the present system and of other systems are not immediately available or will not be available within a specified period of time, but when such resources are anticipated to become available at some point in the future)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kosugi, Bozak and Kanade with Hartsell because Hartsell’s teaching of requeuing based on the determining that resource will be available would have provided Jones, Kosugi, Bozak and Kanade’s system with the advantage and capability to allow the system to be able to processing the tasks in the future time based on the resource availability which improving the system performance and efficiency.


Claims 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Okmianski (US. Patent. 6,978,447 B1) and further in view of Shaffer et al. (US Patent. 7,213,050 B1)
Jones, Okmianski and Shaffer were cited in the previous Office Action.

As per claim 26, Jones teaches the invention substantially as claimed including A non-transitory computer-readable storage apparatus comprising a storage medium storing instructions for controlling a computerized device to schedule resources within a compute environment using a scheduler process, the compute environment comprising a plurality of compute nodes under common administrative control, the instructions configured to, when executed on the computerized device (Jones, Fig. 8, 104 computing systems (as include plurality of compute nodes); Fig. 1, 12 CPU, 14 primary memory, 24 resource planner; Fig. 24, 2400; Col 18, lines 27-37, The computer system 100 contains one or more central processing units (CPU) 1010, input/output devices 1020, and a computer memory (memory) 1030…The memory 1030 preferably contains an operating system 1031, which preferably executes on the CPU 1010 and includes the thread scheduling facility 1032; Col 4, lines 60-62, The resource management mechanism (as commonly administrated) utilizes dynamic feedback to adapt to changing resource availability and resource requirements;  Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity; Col 6, lines 9-11, a resource provider for scheduling the use of a resource): 
receive a first request for processing one or more workload items, the processing of the one or more workload items requiring one or more resources, the first request having been generated by a computerized user process (Jones, Fig. 25, client, 2511 send request to execute server thread, 2520 request (as data communication), server; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity;);
cause reserving of resources that at least meet the required one or more resources associated with processing the first request (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as sufficient to meet the required one or more resources); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner), wherein the reserving is for processing resources or memory resources within the plurality of compute nodes (Jones, Fig. 8, 104 computer systems (as plurality of compute nodes); Col 5, lines 11-15, A "resource," as used herein, refers to a limited hardware or software quantity that is provided by a machine. Examples of resources include CPU time, memory capacity, I/O bus bandwidth, network bandwidth, and devices; also see Col 17, lines 4-7, The above-described examples have dealt with instances where activities request local resources. The preferred embodiment of the present invention also enables activities to request remote resources);
cause initiation of processing of the at least one of the one or more workload items (Jones, Fig. 23, 2331 perform service; Col 33, lines 23-27, scheduling execution of the threads of the selected activity using both the reservation for the processor resource granted by the resource planner and the scheduling constraints specified for the threads in the selected activity); and 
monitor one or more conditions within the multi-node compute environment (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as dynamic monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring one or more conditions(i.e., mode of execution is changed)).  
prevents one or 5more race conditions from occurring between the first request and one or more other requests received by the scheduler process (Jones, Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity (as preventing race conditions since the resource is reserved);

Jones fails to specifically teach when monitoring, it is to determine that processing of the at least one of the one or more workload items has been successfully started.

However, Okmianski teaches when monitoring, it is to determine that processing of the at least one of the one or more workload items has been successfully started (Okmianski, Col 8, lines 52-57, the selected interpretation control server is queried to determine whether the startup was successful. If the startup was successful, then control passes to block 316 in which processing is complete. If startup is not successful, then the next available interpretation control server is selected in block 306; Col 3, lines 20-21, startup efficiency of JAVA interpreted programs);

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Okmianski because Okmianski’s teaching of the determining whether the programs was startup would have provided Jones’s system with the advantage and capability to improving the system resource utilization which providing the programs/applications to be efficient start-up (see Okmianski, Abstract, lines 11-13, efficient start-up).

Both Jones and Okmianski fail to specifically teach cause maintenance of the reserved resources at least until processing of at least one of the one or more workload items has been started; and wherein at least the causing maintenance of the reserved resources at least until processing of at least one of the one or more workload items has been started prevents one or 5more race conditions from occurring between the first request and one or more other requests received by the scheduler process.

However, Shaffer teaches cause maintenance of the reserved resources at least until processing of at least one of the one or more workload items has been started; and wherein at least the causing maintenance of the reserved resources at least until processing of at least one of the one or more workload items has been started prevents one or 5more race conditions from occurring between the first request and one or more other requests received by the scheduler process. (Shaffer, Col 8, lines 28-37, At the peripheral network (e.g. LAN), for example, reservations may be made before they are needed, and held until the conference begins. In other words, at the time the reservation for network resources is received, the network resources are reserved from that point in time, until approximately the anticipated start (or finish) time for the multipoint conference. Accordingly, other users of communication network 40 will not have access to such network resources from the time the reservation is made (as prevent race conditions from occurring)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Okmianski with Shaffer because Shaffer’s teaching of the reserving the resources until the conference (as processing) was initiated would have provided Jones and Okmianski’s system with the advantage and capability to prevent any other process to access the reserved resources in order to preventing the resource reservation conflict and improving the system efficiency. 

As per claim 27, Jones, Okmianski and Shaffer teach the invention according to claim 26 above. Jones further teaches each of the first request and the one or more other requests comprises data indicative of a priority of the respective request (Jones, Fig. 25, 2520, request, 2521 client thread urgency; Col 6, lines 40-42, the indications of urgency used by the scheduler to prioritize the execution of threads); and the first request is received after the one or more other requests, but has a higher priority than any of the one or more other requests (Jones, Fig. 6a, 74 resource planner receives request for resources, 76 are resources available? NO, are any lower importance activities using (as the first request received has higher priority than previous requests)).

As per claim 28, Jones, Okmianski and Shaffer teach the invention according to claim 26 above. Jones further teaches each of the first request and the one or more other requests comprises data indicative of a priority of the respective request (Jones, Fig. 25, 2520, request, 2521 client thread urgency; Col 6, lines 40-42, the indications of urgency used by the scheduler to prioritize the execution of threads); and the first request is received before the one or more other requests, but has a lower priority than any of the one or more other requests (Jones, Fig. 6a, 74 resource planner receives request for resources, 76 are resources available? NO, are any lower importance activities using (as the first request received has lower priority, therefore, the resource will be steal from the first request)).


Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Okmianski and Shaffer, as applied to claim 26 above, and further in view of Kanade (US Pub. 2005/0066302 A1) and Krum (US Patent. 6,618,820 B1).
Kanade and Krum were cited in the previous Office Action.

As per claim 29, Jones, Okmianski and Shaffer teach the invention according to claim 26 above. Jones teaches receipt of the first request and the causing reserving of resources and at least one workload item associated with at least one of the one or more other requests (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity).

Jones, Okmianski and Shaffer fail to specifically teach cause placement of at least one of the one or more workload items in a queue, the placement of the at least one of the one or more workload in the queue occurring after the receipt of the first request and the causing reserving of resources; cause placement of at least one workload item associated with at least one of the one or more other requests in the queue; and 6cause servicing of at least one workload item associated with at least one of the one or more other requests in the queue by the scheduler process upon the processing of at least one of the one or more workload items having been started.

However, Kanade teaches cause placement of at least one of the one or more workload items in a queue, the placement of the at least one of the one or more workload in the queue occurring after the receipt of the first request and the causing reserving of resources and cause placement of at least one workload item associated with at least one of the one or more other requests in the queue (Kanade, [0096] lines 6-12, when the resource becomes available. Such entity runs the following pseudo-code. event that resource becomes available ( ) { t = dequeue first thread from the wait queue of the resource; allocate resource to t; enqueue t in scheduler's ready queue (as disposing in a ready queue after receiving and reserving); [0043] Threads at the head of ready queue 216 then replace these suspended threads. Once a suspended thread is ready for execution, it is added to the tail of ready queue 216 (as placement of workload item of other requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Okmianski and Shaffer with Kanade because Kanade’s teaching of disposing the request in a ready queue when the resources are available would have provided Jones, Okmianski and Shaffer’s system with the advantage and capability to prevent any potential errors dues the resource shortage which improving the system efficiency and performance. 

Jones, Okmianski, Shaffer and Kanade fail to specifically teach cause servicing of at least one workload item associated with at least one of the one or more other requests in the queue by the scheduler process upon the processing of at least one of the one or more workload items having been started.

However, Krum teaches cause servicing of at least one workload item associated with at least one of the one or more other requests in the queue by the scheduler process upon the processing of at least one of the one or more workload items having been started (Krum, Fig. 6, 610, 602 pop queue, 603 assign job to available plot, 605 launch job, and back to 601 and 602 again for next job; also see Fig. 5, 503 select next job of selected filed; Col 8, lines 28-30, When a plot component becomes available, the routine then retrieves the next job from the queue and assigns it to a plot component (as once the job launch, select next job (as servicing of at least one workload item in the queue)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Okmianski, Shaffer and Kanade with Krum because Krum’s teaching of selecting (as serving) the next job from the queue when the previous job launched  would have provided Jones, Okmianski, Shaffer and Kanade’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.


Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Okmianski and Shaffer, as applied to claim 26 above, and further in view of Kanade (US Pub. 2005/0066302 A1) and Rodriguez et al. (US Patent 7,154,621 B2)
Kanade and Rodriguez were cited in the previous Office Action.

As per claim 30, Jones, Okmianski and Shaffer teach the invention according to claim 26 above. Jones teaches wherein the first request comprises data indicative of a priority classification for processing of the one or more workload items of the first request (Jones, Fig. 25, 2520, request, 2521 client thread urgency; Col 6, lines 40-42, the indications of urgency (as priority classification) used by the scheduler to prioritize the execution of threads); and 
wherein the instructions are further configured to, when executed on the computerized device: receipt of the first request and the causing reserving of resources (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); 
cause processing of the one or more workload items, the causing processing being performed ahead of workload of one or more of the one or more other requests based at least on the data indicative of the priority classification (Jones, Fig. 6a, 74 resource planner receives request for resources, 76 are resources available? NO, are any lower importance activities using, YES 82 steal from lowest importance activity and grant resources (as processing being performed ahead of workload based at least on the data indicative of the priority classification)).

Jones, Okmianski and Shaffer fail to specifically teach cause placement of the one or more workload items of the first request in a queue, the placement occurring after the receipt of the first request and the causing reserving of resources.

However, Kanade teaches cause placement of the one or more workload items of the first request in a queue, the placement occurring after the receipt of the first request and the causing reserving of resources (Kanade, [0096] lines 6-12, when the resource becomes available. Such entity runs the following pseudo-code. event that resource becomes available ( ) { t = dequeue first thread from the wait queue of the resource; allocate resource to t; enqueue t in scheduler's ready queue (as disposing in a ready queue after receiving and reserving); [0043] Threads at the head of ready queue 216 then replace these suspended threads. Once a suspended thread is ready for execution, it is added to the tail of ready queue 216 (as placement of workload item of other requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Okmianski and Shaffer with Kanade because Kanade’s teaching of disposing the request in a ready queue when the resources are available would have provided Jones, Okmianski and Shaffer’s system with the advantage and capability to prevent any potential errors dues the resource shortage which improving the system efficiency and performance. 

Jones, Okmianski, Shaffer and Kanade fail to specifically each cause processing of the one or more queued workload items based at least on the data indicative of the priority classification.

However, Rodriguez teaches cause processing of the one or more queued workload items based at least on the data indicative of the priority classification (Col 23, lines 55-56,  If this is a high-priority task, it is queued ahead of the lower-priority tasks on the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Okmianski, Shaffer and Kanade with Rodriguez because Rodriguez’s teaching of processing the queued tasks based on the priority (queued by the priority) would have provided Jones, Okmianski, Shaffer and Kanade’s system with the advantage and capability to allow the system to be able to processing the high priority tasks first which improving the system efficiency.


Claims 31 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Peterson (US Pub. 2003/0072263 A1) and further in view of Bozak et al. (US Patent. 7,568,199 B2), Krum (US Patent. 6,618,820 B1), Subramanian et al. (US Patent. 7,860,999 B1) and Czajkowski et al. (US Patent. 8,584,129 B1).
Jones, Peterson, Krum and Subramanian were cited in the previous Office Action.
Bozak was cited in the IDS filed 05/19/2022.

As per claim 31, Jones teaches the invention substantially as claimed including A computerized scheduler apparatus configured for use within a managed cluster of compute nodes, the computerized scheduler apparatus comprising (Jones, Fig. 8, 104 computing systems (as managed cluster of compute nodes); Fig. 10, 1000 computer system (as computerized scheduler apparatus), 1032 scheduler): 
at least one data processor (Jones, Fig. 10, 1010 CPU); 
a network interface in data communication with the at least one data processor (Jones, Fig. 10, 1020, input/output devices, 1025 network connection; Fig. 1, CPU12 connected with 30 Network adapter); and 
a non-transitory computer-readable storage apparatus in data communication with the at least one data processor and comprising a storage medium storing instructions for controlling scheduling of resources within the managed cluster, the instructions configured to, when executed on the at least one data processor (Jones, Fig. 1, 12 CPU, 14 primary memory, 24 resource planner; Fig. 24, 2400; Col 18, lines 27-37, The computer system 100 contains one or more central processing units (CPU) 1010, input/output devices 1020, and a computer memory (memory) 1030…The memory 1030 preferably contains an operating system 1031, which preferably executes on the CPU 1010 and includes the thread scheduling facility 1032); 
7receive a first request for processing workload, the processing of the workload requiring at least one resource, the first request having been received via at least the network interface (Jones, Fig. 25, client, 2511 send request to execute server thread, 2520 request (as communication, see Fig. 1, 30 network adapter), server; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application (as workload). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity …The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); 
cause resources of at least one of the compute nodes that at least meet the required at least one resource for processing the workload to be reserved exclusively for use by the workload (Jones, Fig. 1, 14 Primary memory, 24 resource planner; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application (as workload). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; also see Claim 1, lines 6-8, present commitments of shares of the resource and present commitments of specifies amounts of the resource over specified periods of time);
monitor the processing status within the cluster (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as dynamic monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring one or more conditions(i.e., mode of execution is changed))).; and 
the resources of the at least one of the compute nodes reserved exclusively for use by the workload and second workload associated with one or more other requests (Jones, Fig. 8, 104 (as computing nodes), resource providers 108; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as include second workload). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity (as exclusively for use).

Jones fails to specifically teach cause queueing of the workload within a scheduler queue of a scheduler process; when monitoring, it is to determine that processing of the workload has failed due to one or more corruptions or errors; and based at least on the determination that processing of the workload has failed; cause: release of the resources for use by second workload associated with one or more other requests; and re-queuing of the first request within the queue.

However, Peterson teaches cause queueing of the workload within a scheduler queue of a scheduler process (Peterson, [0278] lines 6-9, where any number of print jobs have been queued. It is possible to actually, in the middle of printing, to pause a print job. This takes the print job out of the queue and allows other print jobs to process in the queue); 
when monitoring, it is to determine that processing of the workload has failed due to one or more corruptions or errors (Peterson, [0294] lines 1-7, If the restart counter has exceeded the maximum number (as monitoring if the failure occurs) or is equal to the maximum number, the program will flow along the "Y" path from decision block 8304 to a function block 8312 in order to notify the appropriate process or individual, etc. of the failure of the process, i.e., that the process has failed on a particular node and that some intervention needs to be taken; [0276] lines 2-4, a failure at the node in the processing operation thereof); and 
based at least on the determination that processing of the workload has failed; cause: release of the resources for use by second workload associated with one or more other requests (Peterson, [0294] lines 14-18, This is a command that is sent by the global monitoring operation. The purpose of this is to terminate the process at the node wherein the failure occurred such that the resources of that node can be released to the overall distributed processing system (as to allow to use by other process; see [0268] it can allocate a certain amount of its CPU time to short processes)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, with Peterson because Peterson’s teaching of releasing the resource when the failure detected would have provided Jones’s system with the advantage and capability to improving the system resource utilization and efficiency.

Both Jones and Peterson fail to specifically teach the resource to be reserved use by the workload at least until a processing status of the workload has been determined.

However, Bozak teaches the resource to be reserved use by the workload at least until a processing status of the workload has been determined (Bozak, Col 12, lines 55-67, Claim 1, requesting reservation of the identified computational resource, wherein a reservation number is sent to the first portion of the network when the requested reservation is successful; waiting a predetermined time period for the identified computational resource to begin computing the first task after the requested reservation is successful and the identified computational resource is reserved; freeing the reserved computational resource for subsequent reservation for computing a second task if the predetermined time period expires and the reserved computational resource has not begun computing the first task [Examiner noted: the resources are reserved for a predetermined time period, however it will be freed if the resources has not begun computing the first task (as the resource to be reserved use by the workload at least until a processing status of the workload has been determined (i.e., not begun the processing)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Peterson with Bozak because Bozak’s teaching of reserving the resources for at least period of time until the tasks cannot be started for processing would have provided Jones and Peterson’s system with the advantage and capability to allow the system to free the resources for another tasks to use in order to improve the resource utilization and system performance. 

Jones, Peterson and Bozak fail to specifically teach after determining the workload has filed, re-queuing of the first request within the scheduler queue.

However, Krum teaches after determining the workload has filed, re-queuing of the first request within the scheduler queue (Krum, Col 14, lines 58-61, detects that a certain field component has failed, that farm module may then re-queue the jobs that were assigned to that field component and then restart that field component).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson and Bozak with Krum because Krum’s teaching of requeuing the jobs if the component is failed would have provided Jones, Peterson and Bozak’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Jones, Peterson, Bozak and Krum fail to specifically teach wherein a prescribed subset of all of the compute nodes of the managed cluster comprises a subset selected according to at least one logical masking or filtering policy using a reservation mask.

However, Subramanian teaches wherein a prescribed subset of all of the compute nodes of the managed cluster comprises a subset selected (Subramanian, Fig. 1C, nodes 10 in the path were selected and identified for resource reservation (as from prescribed subset of all of the compute nodes; see Fig. 1B and 1C, two paths); Col 5, lines 24-40, distribution of the processing associated with application level support may be distributed based on available resources or in an effort to maximize routing or processing speeds by distributing the processing among multiple routing nodes 10. The basic process of distributing application level support during routing is outlined in FIG. 2….Within the identified paths, available processing resources are identified to assist in distributing the application level support (block 104); also see Col 7, lines 25-35).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson, Bozak and Krum with Subramanian because Subramanian’s teaching of reserving the resources (i.e., selecting nodes from identified path) among different nodes would have provided Jones, Peterson, Bozak and Krum’s system with the advantage and capability to improving the resource utilization efficiency and system performance. 

Jones, Peterson, Bozak, Krum and Subramanian fail to specifically teach when selecting the subset, it is according to at least one logical masking or filtering policy using a reservation mask.

However, Czajkowski teaches when selecting the subset, it is according to at least one logical masking or filtering policy using a reservation mask (Czajkowski, Fig. 6, 601 resource domain with 605 reservation policy for resource A (as reservation mask), 603 Usage limit policy for resource A (as filtering policy); Col 7, lines 11-27, A resource management usage limit policy defines when a computation may gain access to, or consume, one or more units of a given resource (as filtering policy). Such a policy defines when a resource request is wholly granted, partially granted, or denied, or influences the decision to grant a particular request to consume a resource. Usage limit policies can range from simple to relatively complex. For example, a usage limit policy may be reactive…define a threshold for comparison of proposed resource usage, or define various determinations with respect to another resource as a basis for providing a decision for the corresponding resource, etc. Resource management reservation policies specify reservations (guaranteed resource availability). Reservations are established and utilized in determining grant of a resource consume request; Col 11, lines 15-24, the one or more policy decision actions are executed. At block 513, the dispenser waits for policy decisions from the invoked policy imposing isolates. At block 515, the decisions are merged. At block 516, the requested amount is adjusted in accordance with the merged decision. Various realizations of the invention implement merging differently. A merging mechanism may select the lowest granted amount, the highest granted amount, the mean granted amount, etc. A merging mechanism may be dynamic, or adjustable (as selecting according to at least one logical masking or filtering policy (i.e., resource management usage limit policy) using a reservation mask (i.e., resource domain with reservation policy for resource)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson, Bozak, Krum and Subramanian with Czajkowski because Czajkowski’s teaching of selecting the amount of resource (as subset of nodes, i.e., resources) according to resource management usage limit policy using resource domain with reservation policy would have provided Jones, Peterson, Bozak, Krum and Subramanian’s system with the advantage and capability to allow the system to determining the different amount of resources selection based on the different policies which improving the resource utilization efficiency and system performance. 

As per claim 35, Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski teach the invention according to claim 31 above. Subramanian further teaches identification of at least two of the compute nodes each having a respective portion of the required at least one resource for processing the workload available simultaneously, the respective portions collectively at least meeting the required at least one resource (Subramanian, Col 5, lines 24-40, distribution of the processing associated with application level support may be distributed based on available resources or in an effort to maximize routing or processing speeds by distributing the processing among multiple routing nodes 10. The basic process of distributing application level support during routing is outlined in FIG. 2….Within the identified paths, available processing resources are identified to assist in distributing the application level support (block 104); Fig. 2, 104, identify processing resources available for path; 110 reserve resource for selected path; Fig. 1C, node 10 in the path were selected and identified for resource reservation (as a respective portion of the required at least one resource for processing the workload available simultaneously, the respective portions collectively at least meeting the required at least one resource).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson, Bozak, Krum and Czajkowski with Subramanian because Subramanian’s teaching of reserving the resources among different nodes would have provided Jones, Peterson, Bozak, Krum and Czajkowski’s system with the advantage and capability to improving the resource utilization efficiency and system performance. 

As per claim 36, Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski teach the invention according to claim 31 above. Jones teaches 9allocating at least the available required at least one resource to the workload on an exclusive basis (Jones, Fig. 25, client, 2511 send request to execute server thread, 2520 request, server; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application. For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity …The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity). In addition, Subramanian teaches identification of at least one of the compute nodes having the required at least one resource for processing the workload available from a prescribed subset of all of the compute nodes of the managed cluster, and allocating the resource of the identified at least one compute node (Subramanian, Fig. 1C, nodes 10 in the path were selected and identified for resource reservation (as from prescribed subset of all of the compute nodes; see Fig. 1B and 1C, two paths); Col 5, lines 24-40, distribution of the processing associated with application level support may be distributed based on available resources or in an effort to maximize routing or processing speeds by distributing the processing among multiple routing nodes 10. The basic process of distributing application level support during routing is outlined in FIG. 2….Within the identified paths, available processing resources are identified to assist in distributing the application level support (block 104); Fig. 2, 104, identify processing resources available for path; 110 reserve resource for selected path).


Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski, as applied to claim 31 above, and further in view of Rodriguez et al. (US Patent 7,154,621 B2)
Rodriguez was cited in the previous Office Action.

As per claim 32, Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski teach the invention according to claim 31 above. Jones teaches priority data associated with at least the first request (Jones, Fig. 25, 2520, request, 2521 client thread urgency; Col 6, lines 40-42, the indications of urgency (as priority classification) used by the scheduler to prioritize the execution of threads);
In addition, Peterson teaches wherein the causation of queueing of the workload within a scheduler queue of the scheduler process (Peterson, [0278] lines 6-9, where any number of print jobs have been queued. It is possible to actually, in the middle of printing, to pause a print job. This takes the print job out of the queue and allows other print jobs to process in the queue).

Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski fail to specifically teach queueing the workload within the queue relative to workload of the one or more other requests based at least on priority data associated with at least the first request.

However, Rodriguez teaches queueing the workload within the queue relative to workload of the one or more other requests based at least on priority data associated with at least the first request (Col 23, lines 55-56,  If this is a high-priority task, it is queued ahead of the lower-priority tasks on the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski with Rodriguez because Rodriguez’s teaching of processing the queued tasks based on the priority (queued by the priority) would have provided Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski’s system with the advantage and capability to allow the system to be able to processing the high priority tasks first which improving the system efficiency.


Claims 33 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski, as applied to claim 31 above, and further in view of Kanade (US Pub. 2005/0066302 A1).
Kanade was cited in the previous Office Action.

As per claim 33, Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski teach the invention according to claim 31 above. Jones teaches cause application of at least one policy mechanism to the first request and the one or more other requests, the policy mechanism configured to determine whether one or more policies are met by each of the first request and the one or more other requests prior to allowing the grant (Jones, Col 4, line 65 to Col 5, line 5, The resource management mechanism separates resource management policy (as policy mechanism) from resource management mechanism such that the mechanism is independent of the policy. The mechanism for implementing policy is generalized so as to facilitate any one of a number of different policies; Col 14, lines 12-15, the resource planner implements the policy of the policy module it supports. This resource module may be changed and different embodiments of the present invention may employ different policy modules; Col 5, lines 56-60, The resource planner applies a policy to the request and determines whether the resources should be granted or not in view of pending reservations).

Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski fail to specifically teach the determination is prior to allowing the queuing.

However, Kanade teaches the determination is prior to allowing the queuing. (Kanade, [0096] lines 6-12, when the resource becomes available. Such entity runs the following pseudo-code. event that resource becomes available ( ) { t = dequeue first thread from the wait queue of the resource; allocate resource to t; enqueue t in scheduler's ready queue (as after determination); [0043] Threads at the head of ready queue 216 then replace these suspended threads. Once a suspended thread is ready for execution, it is added to the tail of ready queue 216 (as placement of workload item of other requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski with Kanade because Kanade’s teaching of disposing the request in a ready queue when the resources are available would have provided Jones, Peterson, Bozak, Krum, Subramanian and Czajkowski’s system with the advantage and capability to prevent any potential errors dues the resource shortage which improving the system efficiency and performance. 

As per claim 34, Jones, Peterson, Bozak, Krum, Subramanian, Czajkowski and Kanade teach the invention according to claim 33 above. Jones further teaches wherein the one or more policies comprise one or more prioritization policies for workload associated with the respective requests (Jones, Col 5, lines 32-40, each activity is associated with a single distinct executing program or application (as workload). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 14, lines 47-65, IResourcePlannerPolicy : IUnknown {‌ import "mmtype.idl";‌ import "resset.idl";‌ import "actvty.idl";‌ SCODE SetImportance([in] IActivity *Activity, [in] IMPORTANCE‌ Importance);‌ // Inform the resource planner that the indicated activity has‌ // transitioned to the specified importance. This may trigger a‌ // resource negotiation.‌ SCODE GetImportance([in] IActivity *Activity, [out] IMPORTANCE‌ *Importance);‌ // Get the current importance level for an activity.‌ SCODE OnOverload([in] IActivity *Activity,‌ [in] IResource *Overloaded, [in] RESOURCE.sub.-- AMOUNT‌ AmountUsed);‌ // Tell resource planner that an activity has consistently used‌ more‌ // of a resource than it has reserved.; also see Col 15, lines 11-13, The policy of the preferred embodiment in the present invention employs the notion of importance where activities can be ranked according to importance, and the importance of activities may be compared).


Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Krum (US Patent. 6,618,820 B1) and further in view of Tedesco et al. (US Patent. 6,349,295 B1).
Jones and Krum were cited in the previous Office Action.

As per claim 38, Jones teaches the invention substantially as claimed including A computerized scheduler apparatus configured for use within a managed cluster of compute nodes, the computerized scheduler apparatus comprising (Jones, Fig. 8, 104 computing systems (as managed cluster of compute nodes); Fig. 10, 1000 computer system (as computerized scheduler apparatus), 1032 scheduler): 
at least one data processor (Jones, Fig. 10, 1010 CPU); 
network interface in data communication with the at least one data processor (Jones, Fig. 10, 1020, input/output devices, 1025 network connection; Fig. 1, CPU12 connected with 30 Network adapter); and 
a non-transitory computer-readable storage apparatus in data communication with the at least one data processor and comprising a storage medium storing instructions for controlling scheduling of resources within the managed cluster, the instructions configured to, when executed on the at least one data processor (Jones, Fig. 1, 12 CPU, 14 primary memory, 24 resource planner; Fig. 24, 2400; Col 18, lines 27-37, The computer system 100 contains one or more central processing units (CPU) 1010, input/output devices 1020, and a computer memory (memory) 1030…The memory 1030 preferably contains an operating system 1031, which preferably executes on the CPU 1010 and includes the thread scheduling facility 1032); 
receive a first request for processing at least one workload item, the processing of the at least one workload item requiring at least one resource, the first request having been (i) initiated by a computerized user process in data communication with a compute environment within which computerized scheduler apparatus operates, and (ii) received via at least the network interface (Jones, Fig. 25, client, 2511 send request to execute server thread, 2520 request (as communication, see Fig. 1, 30 network adapter), server; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource (as initiated by a computerized user process); Col 5, lines 32-40, each activity is associated with a single distinct executing program or application (as workload item). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity …The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); 
monitor a processing status of the at least one workload item (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as dynamic monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring one or more conditions(i.e., mode of execution is changed));  

Jones fails to specifically teach 10cause queueing of the at least one workload item within a scheduler queue of the scheduler process; cause selection of the at least one workload item from the scheduler queue for further processing; when monitoring, it is monitor a processing status of the selected at least one workload item to determine that at least a portion of the further processing of the at least one workload item has failed; and based at least on the determination that further scheduling processing of the at least one workload item has failed, cause re-queuing of the at least one workload item within the queue.

However, Krum teaches cause queueing of the at least one workload item within a scheduler queue of the scheduler process (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing);
cause selection of the at least one workload item from the scheduler queue for further processing (Krum, Col 8, lines 8-12, A job is currently assigned to a field component if it is currently running or queued up to run in that field component. In block 503, the routine selects the next job of the selected field component; lines 28-30, When a plot component becomes available, the routine then retrieves the next job from the queue and assigns it to a plot component);
when monitoring, it is monitor a processing status of the selected at least one workload item to determine that at least a portion of the further processing of the at least one workload item has failed and based at least on the determination that further scheduling processing of the at least one workload item has failed, cause re-queuing of the at least one workload item within the queue (Krum, Col 14, lines 28-30, The application server system may monitor its various components to identify when a failure occurs. A failure may be a failure of hardware of farm system; lines 46-62, components to detect failures. In particular, the farm module may monitor the execution of the field components, the field components may monitor the execution of the plot components, the plot components may monitor the execution of the application programs, and an application program may monitor its own execution. Whenever a failure is detected, the monitoring component is notified of the failure and the reason for the failure. The monitoring component may then in turn notified its monitoring component. Ultimately, a client may be notified of certain failures. However, each monitoring component may take steps to restart the activity that failed. For example, if the farm module detects that a certain field component has failed, that farm module may then re-queue the jobs that were assigned to that field component and then restart that field component).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Krum because Krum’s teaching of requeuing the jobs if the component is failed would have provided Jones’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Although, Jones and Krum teach the re-queuing of the at least one workload item within the queue, Jones and Krum fail to specifically teach causation of the re-queuing only immediately after a prescribed time delay has expired.

However, Tedesco teaches causation of the re-queuing only immediately after a prescribed time delay has expired (Tedesco, Col 12, lines 27-31, places the task completion message in the dispatcher thread message queue 290 during step 568, to notify of the task completion. If the message is not picked up within a predefined period of time, then the message is re-queued (as re-queuing only immediately after a prescribed time delay has expired (i.e., predefined period of time passed, since it is not picked up within a predefined period of time)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Krum with Tedesco because Tedesco’s teaching of requeuing the jobs immediately when the predefined period of time passed (i.e., is not picked up within a predefined period of time) would have provided Jones and Krum’s system with the advantage and capability to allow the system to re-queuing the tasks for future processing which improving the system performance and efficiency.

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Krum and Tedesco, as applied to claim 38 above, and further in view of Rodriguez et al. (US Patent 7,154,621 B2).
Rodriguez was cited in the previous Office Action.

As per claim 39, Jones, Krum and Tedesco teach the invention according to claim 38 above. Jones further teaches the first request comprises data indicative of a priority classification for processing of the at least one workload item by the cluster (Jones, Fig. 25, 2520, request, 2521 client thread urgency; Col 6, lines 40-42, the indications of urgency used by the scheduler to prioritize the execution of threads). 
	In addition, Krum teaches the queueing of the at least one workload item within a scheduler queue of the scheduler process (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

	Jones, Krum and Tedesco fail to specifically teach queueing of the at least one workload item based on the data indicative of priority.

However, Rodriguez teaches queueing of the at least one workload item based on the data indicative of priority (Col 23, lines 55-56,  If this is a high-priority task, it is queued ahead of the lower-priority tasks on the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Krum and Tedesco with Rodriguez because Rodriguez’s teaching of processing the queued tasks based on the priority (queued by the priority) would have provided Jones, Krum and Tedesco’s system with the advantage and capability to allow the system to be able to processing the high priority tasks first which improving the system efficiency.


Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Krum and Tedesco, as applied to claim 38 above, and further in view of Haffner et al. (US Pub. 2004/0107123 A1).
Haffner was cited in the previous Office Action.

As per claim 41, Jones, Krum and Tedesco teach the invention according to claim 38 above. Krum teaches 11the determination that at least a portion of the further processing of the at least one workload item has failed comprises determination, via a resource manager process in data communication with the scheduler process, that one or more resources required to support the at least one workload item are not available and the causation of the re-queuing of the at least one workload item within the queue (Krum, Col 14, lines 28-30, The application server system may monitor its various components to identify when a failure occurs. A failure may be a failure of hardware of farm system (as detecting that the hardware is failure (as resource is not available, since the resource failed); lines 46-62, components to detect failures. In particular, the farm module may monitor the execution of the field components, the field components may monitor the execution of the plot components, the plot components may monitor the execution of the application programs, and an application program may monitor its own execution. Whenever a failure is detected, the monitoring component is notified of the failure and the reason for the failure. The monitoring component may then in turn notified its monitoring component. Ultimately, a client may be notified of certain failures. However, each monitoring component may take steps to restart the activity that failed. For example, if the farm module detects that a certain field component has failed, that farm module may then re-queue the jobs that were assigned to that field component and then restart that field component).

Jones, Krum and Tedesco fail to specifically teach causation of the re-queuing only after a resource manager process of the cluster has corrected the cause of the failure.

However, Haffner teaches causation of the re-queuing only after a resource manager process of the cluster has corrected the cause of the failure (Haffner, [0036] lines 12-16,  Once the error is resolved, the marketplace data analysis connector 355 can re-read the documents from the dead message queue 385 and again attempt to send them to the delta queue 372 (as re-queue)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Krum and Tedesco with Haffner because Haffner’s teaching of requeuing the process when the failure event (error) has been resolved would have provided Jones, Krum and Tedesco’s system with the advantage and capability to prevent any potential errors which improving the system reliability and performance.


Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Krum and Tedesco, as applied to claim 38 above, and further in view of Hayashi et al. (US Pub. 2003/0200258 A1).
Hayashi was cited in the previous Office Action.

As per claim 42, Jones, Krum and Tedesco teach the invention according to claim 38 above. Jones teaches a resource manager process in data communication with the scheduler process (Jones, Fig. 8, 104 computing systems; Col 4, lines 60-62, The resource management mechanism (as resource manager process) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 6, lines 9-11, a resource provider (as scheduler process) for scheduling the use of a resource; Fig. 1, 10, 24 resource planner, 26 resource provider); and 
the instructions are configured to, when executed on the at least one data processor (Jones, Fig. 1, 12 CPU, 14 primary memory, 24 resource planner; Fig. 24, 2400; Col 18, lines 27-37, The computer system 100 contains one or more central processing units (CPU) 1010, input/output devices 1020, and a computer memory (memory) 1030…The memory 1030 preferably contains an operating system 1031, which preferably executes on the CPU 1010 and includes the thread scheduling facility 1032).
In addition, Krum teaches the determination that at least a portion of the further processing of the at least one workload item has failed comprises determination, via a resource manager process in data communication with the scheduler process, that one or more resources required to support the at least one workload item are not available and the determination that at least a portion of the further processing of the at least one workload item has failed since the determination via the resource manager process that the one or more resources required to support the at least one workload item are not available (Krum, Col 14, lines 28-30, The application server system may monitor its various components to identify when a failure occurs. A failure may be a failure of hardware of farm system (as detecting that the hardware is failure (as resource is not available, since the resource failed); lines 46-62, components to detect failures. In particular, the farm module may monitor the execution of the field components, the field components may monitor the execution of the plot components, the plot components may monitor the execution of the application programs, and an application program may monitor its own execution. Whenever a failure is detected, the monitoring component is notified of the failure and the reason for the failure. The monitoring component may then in turn notified its monitoring component. Ultimately, a client may be notified of certain failures. However, each monitoring component may take steps to restart the activity that failed. For example, if the farm module detects that a certain field component has failed, that farm module may then re-queue the jobs that were assigned to that field component and then restart that field component).

Jones, Krum and Tedesco fail to specifically teach the determination of failure is only after a prescribed time delay has expired since the determination via the resource manager process that the one or more resources required to support the at least one workload item are not available.

However, Hayashi teaches the determination of failure is only after a prescribed time delay has expired since the determination via the resource manager process that the one or more resources required to support the at least one workload item are not available (Hayashi, [0003] lines 1-8, Unfortunately, the server hosting the linked resource may be down, or there may be communication issues that prevent access to the linked resource. In such circumstance, activating the link, e.g., by clicking on it with a mouse pointer, or otherwise activating the link with a selection tool, generally results in a lengthy time out period before it is determined that the linked network resource is unavailable. For example, the Microsoft Internet Explorer application program may take 30 seconds (as prescribed time delay), or more, before it determines that the linked resource cannot be accessed, and provides an error message).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Krum and Tedesco with Hayashi because Hayashi’s teaching of determining that error is occurred after a time delay (i.e., 30 seconds) would have provided Jones, Krum and Tedesco’s system with the advantage and capability to prevent unnecessary correction if the error can be self-resolved with a specific time period which improving the system efficiency and performance.  


Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kosugi and Bozak, as applied to claim 21 above, and further in view of Yamashita (US Pub. 2002/0002578 A1) and Favorel et al. (US Pub. 2006/0229920 A1).
Favorel was cited in the IDS filed on 05/19/2022.

As per claim 43, Jones, Kosugi and Bozak teach the invention according to claim 21 above. Jones further teaches wherein the period of time is based on reserving of the resources sufficient to meet the required one or more resources associated with processing the first request and reserving second resources sufficient to meet the required one or more resources associated with processing the first request (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as sufficient to meet the required one or more resources); Col 9, lines 28-29, present commitments of specified amounts of the resource over specified periods of time; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as to produce a modified compute environment (i.e., different resource reservations/usage)); Fig. 7A, 90 resource reservation are renegotiated; Fig. 23, 2331 perform service; Fig. 2, item 36, 38, 40 use reserved resources, 42; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as performing the activity by using renegotiated resources (as modified resource reservation); also see Fig. 25, 2511, 2532 and 2533)

Jones, Kosugi and Bozak fail to specifically teach when persevering, it is based on a cost associated with cancelation of the reserving of the resources and reserving second resources, and the second resources having a faster response time than the resources.

However, Yamashita teaches when persevering, it is based on a cost associated with migration of the reserving of the resources and reserving second resources, and the second resources having a faster response time than the resources (Yamashita, Fig. 2, job moves to PEP; Fig. 3, PE, CPU and Memory, Fig. 9 PE1, 42, migrated to Fig. 10 , PE5,  (as migrating the allocation from the first group of compute resources (i.e., PE1) to the second group of compute resources (PE 5)); [0174] lines 3-12, the remaining time of each job is estimated and a migration cost is obtained…Then, it is determined whether or not each job can be moved by making a comparison between the remaining time and the migration cost; [0152] lines 1-5, the remaining time of the job results in Cexec-t. Accordingly…if Cexec-t<Cmigrate, the migration cost of the job is larger than the remaining time (as comparing). Therefore, dynamic scheduling is not performed; Claim 4, lines 2-5, determining device calculates a cost required for the migration process of the first job, and determines whether or not to move the first job to the different processor based on a calculated cost; [0106] lines 4-8, determined whether or not the total execution cost (total execution time) increases due to an overhead by rearrangement. If the total execution cost increases, this scheduling is aborted [Examiner noted: if the total execution time decreased, migration occurs, therefore, the second resources having a faster response time]; [0139] lines 1-2, With the above described cost calculation, the shortest (minimum) execution cost of a job can be obtained; [0235] lines 3-5, migration of a running job in a parallel computer system, thereby improving the use efficiency of computer resources [Examiner noted: comparing the threshold (i.e., remaining time) as to indicating that overall resource efficiency can be improved in that enough of a preferred criteria (i.e., shortest (minimum execution cost)) can be met to overcome the cost, since the migration cost itself indicates the cost to perform the migration, if the migration cost is over the remaining time (threshold), no need to perform migration, in other hand, performing the migration if the execution cost can be improved; also see [0155-0157] cost of operations, not relocating a job that is expected to terminate prior to the completion of job relocation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kosugi and Bozak with Yamashita because Yamashita’s teaching of determining the cost associated with migration and determining whether to migration the tasks based on the cost would have provided Jones, Kosugi and Bozak’s system with the advantage and capability to allow the system to processing the tasks by using the newly allocated/reserved resources based on the migration in order to provide better performance and improving the execution time.

Jones, Kosugi, Bozak and Yamashita fail to specifically teach the migration is cancelation of the reserving of the resources and reserving second resources.

However, Favorel teaches the migration is cancelation of the reserving of the resources and reserving second resources (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria (as migration the resource (i.e., seat) by cancelling the previous reservation of seat and reserving a better seat for new reservation)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kosugi, Bozak and Yamashita with Favorel because Favorel’s teaching of migrating the reservation by cancelling the previous reservation and reserving the new reservation would have provided Jones, Kosugi, Bozak and Yamashita’s system with the advantage and capability to allow the system to free the resource that previous reserved in order to enable other requester to use the freed resource which improving the system resource utilization and efficiency.

Claims 45 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kosugi and Bozak, as applied to claim 24 above, and further in view of Favorel et al. (US Pub. 2006/0229920 A1).
Favorel was cited in the IDS filed on 05/19/2022.

As per claim 45, Jones, Kosugi and Bozak teach the invention according to claim 24 above. Jones teaches wherein the resources comprise resources sufficient to meet the required one or more resources associated with processing the first request (Jones, Fig. 2, 34, 36, 38 and 40; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as sufficient to meet the required one or more resources); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner).

Jones, Kosugi and Bozak fail to specifically teach the resources sufficient to meet the required one or more resources but not sufficient to meet one or more preferred criteria.

However, Favorel teaches the resources sufficient to meet the required one or more resources but not sufficient to meet one or more preferred criteria (Favorel, [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria [Examiner noted; initially the seat (i.e., resources) are reserved for meeting the required criteria (i.e., minimum satisfaction), but the preferred criteria is not meet, therefore, the system keep looking for better seat for reservation (as preferred criteria)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kosugi and Bozak with Favorel because Favorel’s teaching of reserving the seat (i.e., resources) initially based on the minimum satisfaction and keep looking for a better seat for reservation (as preferred criteria) for later reservation would have provided Jones, Kosugi and Bozak’s system with the advantage and capability to allow the system to processing the tasks/workload/reservation that meet the minimum requirement and keep reallocating/reserving better resource in order to increase the processing speed which improving the system performance and efficiency.
As per claim 46, Jones, Kosugi, Bozak and Favorel teach the invention according to claim 45 above. Jones teaches wherein the resources sufficient to meet the required one or more resources associated with processing the first request (Jones, Fig. 2, 34, 36, 38 and 40; Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as sufficient to meet the required one or more resources); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner). In addition, Favorel teaches wherein the resources meet the one or more preferred criteria for the second request (Favorel, [0017] lines 1-3, allocation by an allocation server, to each customer, by decreasing order of level of priority, of the available seat having the maximum satisfaction value; [0031] lines 3-10, if a customer has a seat whose reservation is confirmed (particularly checked in with a published seat number), there can be carried out a search procedure for a better seat if desired, by the steps of allocation according to the invention. In this connection, there is guaranteed to the customer a minimum satisfaction by the seat which is already assigned and a search is carried out for a better seat; [0019] lines 1-2, the steps of allocation are reiterated for each new reservation or cancellation of a seat; [0028] lines 3-8, seats for which the reservation is not yet confirmed, which is to say not finally. These latter seats are included in the present allocation procedure. Upon each repetition of the process according to the invention, these available seats can be reallocated according to the development of the criteria [Examiner noted: the resource (i.e., whole seats) are reserved for different users/requests, and part of resource are meet the required criteria (i.e., minimum satisfaction), and other part of resources are reserved for another user/request for the preferred criteria based on the priority (i.e., maximum satisfaction value]).


Response to Arguments
The Amendment filed on 09/07/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(a) and 112(b) rejections have been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 21-25, 31-36, 38-39 and 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark applicant’s argue in substance: 
(a), The Office Action cited Shaffer et al. for the teaching of reservations. However, Shaffer et al. teaches telephone conferencing "reservations" (i.e., reserving telephone network bandwidth) - not reservations for processing resources or memory resources within a plurality of compute nodes… Applicant respectfully submits that the rejections of independent Claim 26 and its dependent claims should be withdrawn.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to remind Applicant that the rejection is based on 103 rejection using multiple references. Examiner would like to point out that Jones clearly teaches the claimed limitation of “wherein the reserving is for processing resources or memory resources within the plurality of compute nodes”. For example, Jones teaches a resource reservation mechanism that reserving the different computer resources from different computing systems for processing the activities/tasks/threads/workloads (see Jones, Fig. 8, 104 computer systems (as plurality of compute nodes); Col 5, lines 9-10, reserve resources and ensure predictable performance, lines 40-41, amount of a resource, if any, is reserved for use by the activity; Col 5, lines 11-15, A "resource," as used herein, refers to a limited hardware or software quantity that is provided by a machine. Examples of resources include CPU time, memory capacity, I/O bus bandwidth, network bandwidth, and devices; also see Col 17, lines 4-7, The above-described examples have dealt with instances where activities request local resources. The preferred embodiment of the present invention also enables activities to request remote resources). Please refers to 103 rejection above. To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195